91 F.3d 131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Terry KIDD, Jr., Plaintiff--Appellant,v.John DOE;  Edward W. Murray;  E.C. Morris;  Benjamin R.Hawkins;  Larry D. Huffman;  Mr. Lawsen;  Ombudsman;  JohnB. Taylor;  Larry W. Jarvis;  Steve B. Hollar;  Faye W.McCauley;  W.E. Jack;  James R. Thompson;  Scott Miller;  R.Humphries, Correctional Officer;  Diane Cubbage;  RussFitzgerald;  Gary L. Sanderson;  Kathy Fries;  Lynne GrahamCox;  Cynthia Nuckols;  Pat Guerney, Defendants--Appellees,andCOMMONWEALTH of Virginia;  Virginia Parole Board;Department of Corrections;  Staunton Correctional Center;Circuit Court for The City of Waynesboro;  25th JudicialDistrict;  Mary Sue Terry;  Stephen R. Rosenthal;  PamelaAnne Sargent;  Clarence L. Jackson;  Lewis W. Hurst;  GailY. Browne;  John A. Brown;  Jacqueline F. Fraser;  DoctorSaddoff;  Doctor Gardellia;  Doctor Ozinal;  Rod G.Griffith;  Mary Ann Whaley;  Wendy G. Dodge;  Lisa Wilhelm;Dee Dee Hall;  Michelle Woods;  Bob Cash;  Judith Cash;Kaye Marshall;  Diane Motley;  Thomas E. Roberts, Clerk ofCourt, City of Staunton;  Brenda Morris;  Judith Owens;John Robert Lewis, Jr.;  Michael M. Clatterbuck;  PhillipColtrane;  William Dull;  Ray Fitzgerald;  Thomas E.Northrop, Defendants.
No. 96-6201.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 1, 1996.

David Terry Kidd, Jr., Appellant Pro Se.  Martha Murphey Parrish, Assistant Attorney General, Richmond, Virginia;  Joseph Ross Newell, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, Virginia, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from district court orders:  (1) directing the clerk to send a copy of Appellant's discovery request to the Defendants' counsel;  and (2) sustaining a Defendant's objection to deposition prior to resolution of a preceding motion for summary judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED